The Court being opened. Being read etc — Plea.
Robert Durfey being duly sworn.
Captn John Jay being also sworn.
Captn Charles Bardin being also Sworn.
After several arguments on both sides, the Court was adjourned untill • Monday next the ninth Instant at Ten o Clock A. M — •. and opened accordingly at which time his Honr the Dy Judge gave his Decree. Viz1
and the Court was adjourned untill further notice.
Colony of Rhode Island etc At a Court of Vice Admiralty held at Newport the Second day of October in the Twenty Third Year of his Majestys Reign Anno Dom: 1749 and from thence Continued by Adjournment Untill the ninth of the same month